

115 S455 IS: Restoring Rural Residencies Act of 2017
U.S. Senate
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 455IN THE SENATE OF THE UNITED STATESFebruary 27, 2017Mr. Tester introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to count resident time spent in a critical access
			 hospital as resident time spent in a nonprovider setting for purposes of
			 making Medicare direct and indirect graduate medical education payments.
	
 1.Short titleThis Act may be cited as the Restoring Rural Residencies Act of 2017.
		2.Counting resident time spent in a critical access hospital as resident time spent in a
			 nonprovider setting for purposes of making Medicare direct and indirect
			 graduate medical education payments
 (a)GMESection 1886(h)(4) of the Social Security Act (42 U.S.C. 1395ww(h)(4)) is amended— (1)in subparagraph (E), by striking subparagraphs (J) and (K) and inserting subparagraphs (J), (K), and (L); and
 (2)by adding at the end the following new subparagraph:  (L)Treatment of critical access hospitalsEffective for cost reporting periods beginning on or after July 1, 2018, such rules shall provide that a critical access hospital (as defined in section 1861(mm)(1)) is deemed to be a nonprovider setting for purposes of determining the hospitals's number of full-time equivalent residents under this subsection..
 (b)IMESection 1886(d)(5)(B)(iv)(II) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(iv)(II)) is amended by adding at the end the following sentence: Effective for discharges occurring on or after July 1, 2018, for purposes of this subclause, a critical access hospital (as defined in section 1861(mm)(1)) is deemed to be a nonprovider setting..